 
 
I 
111th CONGRESS 1st Session 
H. R. 4080 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2009 
Mr. Schiff (for himself and Mr. Daniel E. Lungren of California) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To establish a criminal justice reinvestment grant program to help States and local jurisdictions reduce spending on corrections, control growth in the prison and jail populations, and increase public safety. 
 
 
1.Short titleThis Act may be cited as the Criminal Justice Reinvestment Act of 2009. 
2.FindingsCongress finds the following: 
(1)A total of 2,200,000 American adults are incarcerated in State and local prisons and jails, a rate of about 1 out of every 100 adults. 
(2)State spending on corrections has increased over the last 20 years from approximately $12,600,000,000 in 1988 to more than $52,000,000,000 in 2008. According to Public Safety, Public Spending: Forecasting America’s Prison Population 2007–2011, State and Federal prison populations are expected to increase by 192,000 over that 5-year period, at an additional cost of $27,500,000,000. 
(3)Between 2000 and 2008, jail populations increased from approximately 621,000 to 785,000 inmates. The 3,300 jails nationwide process approximately 13,500,000 inmates each year, 4,000,000 of whom are repeat offenders. 
(4)The number of persons on probation and parole in State correctional systems has been increasing. Approximately 5,000,000 Americans, or 1 out of every 45 adults, are on probation or parole, an increase of nearly 300 percent since 1980. 
(5)Policymakers have insufficient access to detailed, data-driven explanations about changes in crime, arrest, conviction, and prison and jail population trends. 
(6)In the face of ever-increasing correctional costs, with bipartisan leadership, governors and legislative leaders in Texas, Kansas, Rhode Island, Vermont, and other States around the country have initiated data-driven criminal justice reinvestment strategies that increase public safety, hold offenders accountable, and control corrections spending. 
3.Purpose and definition 
(a)PurposeThe purpose of this Act is to provide grants for criminal justice reinvestment strategies. 
(b)Criminal justice reinvestmentIn this Act, the term criminal justice reinvestment refers to a data-driven program that— 
(1)analyzes criminal justice trends to understand what factors are driving the growth in prison and jail populations; 
(2)develops and implements policy options to manage the growth in corrections populations and increase the effectiveness of current spending and investment to increase public safety and improve individual and system accountability; and 
(3)measures the impact of the policy changes and reinvestment resources and holds policymakers accountable for projected results. 
4.Public safety performance grants to implement criminal justice reinvestment strategies 
(a)Phase 1—Data analysis and policy development grants 
(1)In generalThe Attorney General may make grants to a State, unit of local government, territory, or Indian tribe (referred to in this Act as an eligible entity) to analyze and improve the cost-effectiveness of State and local spending on prisons, jails, and community corrections (referred to in this Act as Phase 1 grants). 
(2)ObjectivesThe purposes of the Phase 1 grants shall be for an eligible entity— 
(A)to conduct a comprehensive analysis of criminal justice data, including crime and arrest rates, conviction rates, pretrial and reentry services, and probation, parole, prison and jail populations; 
(B)to evaluate relevant criminal justice policies and the cost-effectiveness of current spending on corrections and community corrections; and 
(C)to develop data-driven policy options that can increase public safety and improve offender accountability. 
(3)DetailsThe comprehensive analysis, evaluation, and policy development required by paragraph (2) shall include— 
(A)an analysis of reported crime and arrest data; 
(B)an analysis of felony conviction data to understand the percent of offenders who are sentenced to prison or jail for particular offenses; 
(C)an analysis of prison or jail admission and length-of-stay data over a 3- to 5-year time period to determine which cohorts of offenders account for the growth of the population; 
(D)an analysis of probation and parole data to determine which offenders are violating the conditions of supervision and being revoked to prison or jail; 
(E)an analysis of the current capacity and quality of crime prevention and crime-fighting programs, including institutional and community-based risk-reduction programs such as drug treatment, mental health, education, job training, housing, and other human services to divert individuals from prisons or jails and to reduce recidivism among offenders on community supervision; 
(F)consultation with criminal justice stakeholders, including State corrections departments, community corrections agencies, local jail systems, and relevant governmental agencies and nonprofit organizations; 
(G)an analysis of criminal justice policies and expenditures, including the cost-effectiveness of current spending on corrections and community corrections, to understand how the existing system accounts for criminal justice trends; 
(H)the development of a prison or jail population projection using a simulation model based on collected data to test the impact of various policy changes; and 
(I)the development of practical, data-driven policy options that can increase public safety, improve offender accountability, reduce recidivism, and manage the growth of spending on corrections in the relevant criminal justice system. 
(4)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Attorney General an application, in such form and manner and at such time as specified by the Attorney General that includes a proposal that describes how the grant will fulfill the objectives required by paragraph (2). 
(5)PriorityThe Attorney General, in awarding funds under this subsection, shall give priority to eligible entities that— 
(A)demonstrate a commitment from the chief executive officer, legislative body, judiciary, law enforcement officials, correctional agencies and prosecutors of the eligible entity to work together in a collaborative bipartisan approach to analyze the data and develop criminal justice policy options; 
(B)establish or designate a multibranch, bipartisan, intergovernmental, interagency task force of elected and appointed officials to address the criminal justice and public safety challenges facing the jurisdiction; 
(C)demonstrate access to data from across the criminal justice system, including crime and arrest, court and conviction, jail, prison, community corrections data, and standards for analysis; 
(D)identify agency or consultant capacity to objectively analyze data, utilize simulation models for prison or jail population projections, and develop concise written reports and policy options for policymakers to review; or 
(E)demonstrate that the projected growth over a 10-year period is expected to exceed current corrections capacity. 
(6)Completion of grantThe analysis, evaluation, and policy development required for a grant under this subsection shall be completed not later than 12 months after the receipt of funding for the grant unless granted an extension of time by the Attorney General. 
(b)Phase 2—Implementation grants 
(1)In generalThe Attorney General may make grants to eligible entities to implement policies and programs designed to help jurisdictions manage the growth in spending on corrections and increase public safety (referred to in this Act as Phase 2 grants). 
(2)ObjectivesThe purposes of the Phase 2 grants shall be for an eligible entity to— 
(A)fund programs identified by prior data analysis and policy development that provide training and technical assistance, support the delivery of risk-reduction programs, or otherwise enhance public safety and improve offender accountability by strengthening the criminal justice system; 
(B)reinvest averted prison or jail costs into programs that enhance public safety by strengthening the criminal justice system or high-risk communities and individuals; and 
(C)measure performance of policies and programs enacted or established in subparagraphs (A) and (B). 
(3)ProgramsThe programs described by paragraphs (2)(A) and (2)(B) shall— 
(A)provide training and technical assistance including— 
(i)training of corrections and community corrections, judicial, substance abuse or mental healthstaff and other key staff on evidence-based practices for reducing recidivism; or 
(ii)training and technical assistance to assist jurisdictions in implementing and validating new risk and needs assessment tools; or technical assistance to implement evidence-based policies in corrections or community corrections agencies; 
(B)establish risk-reduction programs including— 
(i)substance abuse or mental health treatment; 
(ii)education or job training; 
(iii)job placement, development, and creation; 
(iv)intermediate sanction programs and facilities, including community-based reentry programs, day reporting centers and electronic monitoring; or 
(v)supportive housing programs; 
(C)reduce the number of rearrests, reconvictions, and revocations of people currently on probation and parole and increase the number of successful completions of probation and parole; 
(D)establish policies and practices that will avert growth in the prison and jail population and, as a result, avert the need to appropriate funds for the construction or operation of a new prison and jail facilities; or 
(E)establish comparable programs that enhance public safety by strengthening the criminal justice system. 
(4)Performance measurementThe performance measures described by paragraph (2)(C) shall track key criminal justice trends across agencies and departments to measure the impact of the programs described in paragraph (3), and include the following measurements where applicable: 
(A)Reduction in rearrest, reconviction, and revocations of people currently on probation and parole. 
(B)Increases in the number of successful completions of probation and parole. 
(C)General crime trends. 
(D)Prison and jail populations. 
(E)Number of program and treatment slots added to reduce recidivism. 
(5)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Attorney General an application, in such form and manner and at such time as specified by the Attorney General that includes a proposal that describes how the grant will fulfill the objectives required by paragraph (2). 
(6)PriorityPriority consideration shall be given to applications under this subsection that demonstrate that— 
(A)the proposed programs will improve public safety and improve individual and system accountability while reducing or maintaining criminal justice growth through policies which ensure that— 
(i)violent offenders are incarcerated; 
(ii)nonviolent offenders who pose a minimal risk of harm to the community are supervised through effective probation and parole systems and provided with effective risk-reduction programs; and 
(iii)effective diversion and reentry programs are integrated into a new overall criminal reinvestment strategy; 
(B)the proposed programs will have a significant impact on the geographic areas identified by the analysis as having disproportionate numbers of people returning from prison or jail; and 
(C)data analysis through a Phase 1 grant or similar work has been completed. 
(c)Annual reportThe Attorney General shall report to the Committees on the Judiciary of the Senate and the House of Representatives on November 1 of each year concerning the development and implementation of grants under this section and strategies developed, which shall include information concerning— 
(1)the number and identity of the grantees who have received analyses and program development grants; 
(2)the progress of grantees in conducting analyses and program development; 
(3)the number and identity of the grantees receiving implementation grants; 
(4)the progress of grantees in implementing criminal justice reinvestment strategies; and 
(5)the performance of entities implementing criminal justice reinvestment strategies, including relevant data on— 
(A)the reduction, if any, in the number of rearrests, reconvictions, and revocations of people currently on probation and parole; 
(B)the increase, if any, in the number of successful completions of probation and parole; 
(C)the reduction, if any, in the growth of the prison and jail population; 
(D)the portion of averted costs that has been or will be reinvested and used to target high-risk communities and individuals to reduce the rate of rearrest, reconviction, and revocation to increase public safety; and 
(E)the reduction, if any, in rearrest rates by people under the supervision of the criminal justice system. 
(d)Sharing informationThe Attorney General shall establish an information clearinghouse for data collected and for best practices developed by eligible grantees developed in carrying out grants under this section. 
(e)AdministrationApplications for grants shall be considered on a rolling basis and be responded to in a timely fashion in order to provide assistance to policymakers facing various budget timelines. 
(f)Authorization of appropriationsThere are authorized to be appropriated $35,000,000 to carry out this section for each of the fiscal years 2010 through 2014. 
 
